DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are rejected because of the following informalities:
In figure 2, reference characters 21 and 22 are both pointing to the same feature in the drawing.
In figure 2, reference characters 11 and 111 are both pointing to the same feature in the drawing.
In figure 4, reference characters 24 and 42 are both pointing to the same feature in the drawing.
In figure 4, reference characters 23 and 41 are both pointing to the same feature in the drawing.
	Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
On pages 2 line 15, page 3 line 4, page 4 line 14, and page 8 line 8 the words “oneway” should read “one way”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include the following:
Claim 1 recites the limitation “the side plate” on line 6, 16, 19, 21, 22. It is unclear to the examiner to which side plate applicant is referring, or if applicant is referring to all, since each of the two winding mechanisms includes a side plate. Dependent claims inherit this issue.
Claim 1 recites the limitation “the extending portion” on line 7, 19, 21, 22. It is unclear to the examiner to which extending portion the applicant is referring because each of the two claimed side plates has an extended portion. Dependent claims inherit this issue.
Claim 1 recites the limitation “the rotary member” on line 9, 11, 18, 20, 22. It is unclear to the examiner to which rotary member the applicant is referring because each of the two winding mechanisms includes a rotary member. Dependent claims inherit this issue.
Claim 1 recites the limitation “the elastic member” on line 11, 15, 24. It is unclear to the examiner to which elastic member the applicant is referring because each of the two winding mechanisms includes an elastic member. Dependent claims inherit this issue.
Claim 1 recites the limitation “the clamping portion” on line 15. It is unclear to the examiner to which clamping portion the applicant is referring because each of the two elastic members is provided with a clamping member. Dependent claims inherit this issue.

Claim 1 recites the limitation “the second fitting portion” on line 17. It is unclear to the examiner to which second fitting portion the applicant is referring because each of the two elastic members is provided with a second fitting portion. Dependent claims inherit this issue.
Claim 1 recites the limitation “the first fitting portion” on line 18. It is unclear to the examiner to which first fitting portion the applicant is referring because each of the rotary members is provided with a first fitting portion. Dependent claims inherit this issue.
Claim 1 recites the limitation “the through hole” on line 19. It is unclear to the examiner to which through hole the applicant is referring because each of the rotary members is provided with a through hole. Dependent claims inherit this issue.
Claim 4 recites the limitation “the cover” on line 6. It is unclear to the examiner to which cover the applicant is referring because each of the two automatic winding mechanisms includes a cover. Dependent claims inherit this issue.
The dependent claims are rejected for at least depending from a rejected claim.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 7380582) in view of Wieczorek (US PG Pub 20110209837).
Regarding claim 1 Anderson teaches (figures 7-8) a winding structure comprising a side plate (includes 112, 176, and 178), a rotary member (180) and an elastic member (182); the side plate being provided with an extending portion (204); the extending portion of the side plate is provided with a clamping slit (210); the rotary member (180) is provided with a receiving space (216), a through hole (223) and a first fitting portion (222); the elastic member (182) is mounted in the receiving space (216) of the rotary member and is disposed at a one way helical state (must be turned in a direction to wind); the elastic member is provided with a clamping portion (208) and a second fitting portion (224) ; the clamping portion of the elastic member is clamped and secured in the clamping slit of the side plate (column 10, lines 13-15); the second fitting portion (224) of the elastic member is fitted and secured on the first fitting portion of the rotary member (column 10, lines 29-30); the extending portion of the side plate (204) extends through the through hole (223) of the rotary member, such that the rotary member is pivotally mounted (180 rotates, and 204 does not, so they are pivotally mounted) on the extending portion of the side plate; the rotary member (180) is rotated on the extending portion (204) of the side plate and is returned to an original position automatically by a restoring force of the elastic member (as blind is drawn, the rotary member rotates and winds the spring. As the blind is returned, the opposite happens with the restoring force of the spring returning the rotary member back to its original position). Faller does not teach two automatic winding mechanisms.

Regarding claim 2, as best understood, modified Anderson , Anderson teaches (figures 8 and 13) a suspension seat (104) mounted between the two automatic winding mechanisms; wherein: the side plate (112) is provided with at least one locking portion (188B); and the suspension seat is provided with at least one locking channel corresponding to the at least one locking portion of the side plate (channel seen in figure 13), such that the suspension seat and the two automatic winding mechanisms are connected securely (column 9, lines 45-55).
Regarding claim 4, as best understood, modified Anderson, Anderson teaches (figure 8) that the receiving space (216) of the rotary member has an end provided with an opening (open end of the right in figure 8); each of the two automatic winding mechanisms further includes a cover (184) mounted on the opening of the rotary member; 10the cover is provided with a positioning recess (212) corresponding to the through hole of the rotary member; and the extending portion (204) of the side plate extends through the positioning recess of the cover (column 10, lines 15-20).  
Regarding claim 5, as best understood, modified Anderson, Anderson teaches (figure 7) that the first fitting portion (222) of the rotary member (180) is provided with at least one slot (the space between the ends of 222 where the second fitting portion of the elastic members hooks on to), and the second fitting portion (224) of the elastic member extends through the at least one slot of the rotary member and is hooked on the first fitting portion of the rotary member.  

Regarding claim 7, as best understood, modified Anderson, Anderson teaches (figures 13 and 37) that the rotary member (180) is mounted in a shaft (102); the rotary member has a periphery provided with a plurality of mounting grooves (the other 222 portions that aren’t being used by the second fitting portion (224) of the elastic member); the shaft is provided with a passage (seen as the gap between the inside of the shaft and the rotary member in figure 37); the passage of the shaft is provided with a plurality of mounting portions (230) corresponding to the mounting grooves of the rotary member; and the rotary member is inserted into and secured in the passage of the shaft, such that the rotary member is rotated in concert with the shaft.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 7380582) in view of Wieczorek (US PG Pub 20110209837), as applied to claim 2 above and further in view of Hwang (US Patent 5271446).
	Regarding claim 3, as best understood, modified Anderson does not teach a locking portion of the side plate is provided with a screw hole, such that the at least one locking portion of the side plate is screwed and secured to the at least one locking channel of the suspension seat.
	Hwang teaches (figure 1) screw holes (302, 304) on a locking portion of a side plate (30), such that the side plate is screwed and secured to a locking channel (u-shaped underside of 2) of a suspension seat (2).
	It would have been obvious to one of ordinary skill in the art at the time to further modify Anderson to incorporate the teachings of Hwang by securing the suspension seat to the securing portion .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 7380582) in view of Wieczorek (US PG Pub 20110209837), as applied to claim 7 above and further in view of Cheng (US PG Pub 20090283226).
Regarding claim 8, as best understood, modified Anderson, Anderson teaches (figure 7) 11a shading member (108) is mounted on the shaft (102); a weight member is mounted on a lower end of the shading member (the bottom rail can be a weight member). Modified Anderson does not teach a rewinding force of the elastic member and the weight member forming a balance state.  
Cheng teaches (figures 2-4) a rewinding force of an elastic member and a weight member forming a balanced state (paragraph 0031, lines 1-13). 
It would have been obvious to one of ordinary skill in the art at the time to further modify Anderson to incorporate the teachings of Cheng by having the rewinding force of the elastic member form a balanced state with the weight of the blind. This alteration provided the predictable and expected result of the blind remaining in place because of the balance between the spring force and the weight of the blind as it is adjusted to different positions depending on how much the blind is extended.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 7380582) in view of Wieczorek (US PG Pub 20110209837), as applied to claim 4 above, and further in view of Huang (US PG Pub 20180080278).
Regarding claim 9, as best understood, modified Anderson does not teach the rotary member is provided with a plurality of locking grooves; the cover is provided with a plurality of locking ends corresponding to the locking grooves of the rotary member; and when the locking ends of the cover is locked in the locking depressions of the rotary member, the cover covers and closes the opening of the rotary member.  

It would have been obvious to one of ordinary skill in the art at the time to modify Anderson to incorporate the teachings of Huang by adding a plurality of locking grooves to the rotary member, and locking ends corresponding to the locking grooves on the cover. This alteration provides the predictable and expected result of a stronger connection between the cover and the rotary member, thus providing more durability to the assembly.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent 7380582) in view of Wieczorek (US PG Pub 20110209837), as applied to claim 1 above and further in view of Strand (US PG Pub 20040182522).
Regarding claim 10, as best understood, modified Anderson does not teach the side plate has a side provided with a marking member to distinguish a helical direction of the elastic member. 
Strand teaches (figures 1 and 2B) a side plate (106) with a marking member on a side. It would have been obvious to one of ordinary skill in the art at the time to further modify Anderson to incorporate the teaching of strand by providing a mark on the side plate distinguishing a helical direction of the elastic member. This alteration provides the predictable and expected result of labeling the proper direction of the orientation of the elastic member, so that in case of disassembly and reassembly the elastic members can be oriented correctly as to not interfere with the functionality of the roller shade.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634              


/Johnnie A. Shablack/Primary Examiner, Art Unit 3634